Citation Nr: 1456831	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-24 330	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for the residuals of a head injury.

4.  Entitlement to service connection for a disorder, manifested by a loss of hand-eye coordination.  

5.  Entitlement to service connection of a cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to January 1969.

This case was previously before the Board of Veterans' Appeals (Board) in October 2011, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. granted the appellant's claim of entitlement to service connection for a psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  The AMC confirmed and continued the denials of service connection for a cervical spine disorder; a left ankle disorder; the residuals of a head injury; a disorder, manifested by a loss of hand-eye coordination; and a cognitive disorder.   Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

On December 16, 2014, the Social Security Administration notified the Board that the appellant had died in June 2014.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


